UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7955


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JACKIE MCKUBBIN, a/k/a Jack,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:95-cr-00005-FDW-3)


Submitted:   June 10, 2010                       Decided:   June 15, 2010


Before MOTZ and    KING,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jackie McKubbin, Appellant Pro Se. Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jackie   McKubbin     appeals          from    the   district     court’s

orders granting his 18 U.S.C. § 3582 (2006) motion, reducing his

offense level by two levels, reducing his sentence from life

imprisonment      to     360    months,        but    denying       his    motion      for

reconsideration.       McKubbin argues that he should receive a full

resentencing in light of United States v. Booker, 543 U.S. 220

(2005), applying the Sentencing Guidelines as advisory.                               This

claim is without merit.           See United States v. Dunphy, 551 F.3d

247, 251-53 (4th Cir. 2009) (holding that “proceedings under

§ 3582(c)(2)      do   not     constitute       a     full    resentencing      of    the

defendant”),     cert.    denied,       129    S. Ct.       2401   (2009).      We    have

reviewed the record in this case and find no abuse of discretion

and no reversible error.            Accordingly, we affirm the district

court’s   orders.        We    dispense       with    oral    argument     because    the

facts   and    legal   contentions        are    adequately        presented     in   the

materials     before     the    court    and     argument      would      not   aid   the

decisional process.

                                                                                AFFIRMED




                                           2